Citation Nr: 1637799	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-41 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a compensable rating prior to December 23, 2008, to a rating in excess of 30 percent from December 23, 2008 to July 15, 2009, and to a rating in excess of 50 percent after July 15, 2009 for tension headaches.

2.  Entitlement to service connection for residuals of fractured right wrist with pain, discomfort and numbness on fingers and hands, claimed as tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1992 to July 1998 and from May 2001 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in White River Junction, Vermont.  In a July 2013 rating decision the RO granted an increased 30 percent rating for tension headaches effective from the date of the Veteran's claim for an increased rating on July 15, 2009.  In a December 2013 rating decision, the RO denied entitlement to service connection for residuals of fractured right wrist.  The Veteran appealed that determination, a July 2014 statement of the case (SOC) was issued, and the Veteran perfected his appeal by timely filing a VA Form 9.  Therefore, that issue is also before the Board.

In March 2011, the Veteran had a hearing before a Decision Review Officer (DRO) regarding his headache claim.  The record contains a transcript of that hearing.

Evidence has been received subsequent to the final consideration of the claims by the RO, but the Veteran waived RO consideration of that evidence.  See September 2016 Memorandum from Representatives.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The headache claim has been recharacterized above to reflect the staged ratings that that are currently in effect and on appeal.  The February 2014 Board decision incorrectly indicated that a rating of 10 percent was in effect for tension headaches prior to July 15, 2009.  In fact, the Veteran had a noncompensable rating prior to July 15, 2009, at the time of the Board remand.  See July 2013 Rating Decision (assigning an increased 30 percent rating effective July 2009); December 2013 Rating Decision (the most recent rating decision prior to the February 2014 Board decision with a codesheet noting a noncompensable rating effective June 9, 2007, and a 30 percent rating effective July 15, 2009).  Upon remand, the RO mistakenly indicated in its September 2014 supplemental statement of the case (SSOC) that the Veteran had been assigned a 10 percent rating for headaches prior to July 15, 2009.  In the SSOC, the RO granted staged ratings of 30 percent from December 23, 2008, to July 15, 2009, and a 50 percent rating from July 15, 2009.  The Veteran has appealed those ratings.  Because, as discussed below, the Veteran filed his increased rating claim on July 15, 2009, the period on appeal begins July 15, 2008.  38 C.F.R. § 3.400 (allowing an increased rating as much as one year prior to an increased rating claim).  The statement of the issue above reflects that there are three different ratings in effect during the period on appeal.

In February 2014, the Board remanded the headache claim listed above for further development to include notice, obtaining medical records, and scheduling an updated VA examination.  The Board finds substantial compliance with its remand instructions, including satisfactory notice, obtaining all identified records, and an updated VA examination, so the Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The issue of entitlement to service connection for residuals of fractured right wrist is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It was not factually ascertainable that there was an increase in the Veteran's headache disability prior to December 23, 2008.

2.  From December 23, 2008 to July 15, 2009, the Veteran had tension headaches and occasional migraines that, giving every benefit of the doubt, resulted in characteristic prostrating attacks occurring on an average once a month or less.

3.  Giving the claimant the benefit of the doubt, the symptoms and functional impairments of the Veteran's headache condition (including migraines) more closely approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability beginning July 15, 2009.

4.  The disability level and symptoms caused by the Veteran's headaches are reasonably described by the schedular criteria throughout the period under consideration.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for migraine headaches prior to December 23, 2008, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a rating in excess of 30 percent for migraine headaches from December 23, 2008, to July 15, 2009, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for a rating in excess of 50 percent for migraine headaches after July 15, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

4.  The criteria for referral for extraschedular consideration of the migraine headache disability are not met.  38 C.F.R. § 3.321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased-rating claims, section 5103(a) requires the Secretary to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009).  The notice should also inform the claimant with respect to how disability ratings and effective dates are assigned.  Id.

Notice was provided to the Veteran in August and September 2009, prior to the initial adjudication of his claims in November 2009.  He received additional, relevant notice on multiple occasions, including in the February 2014 Board decision, a July 2014 Notice Letter, and the September 2014 SSOC.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  In addition, the notice letters informed the Veteran of the elements of and evidence needed to substantiate an increased rating claim, including all of the notice requirements set forth in Vazquez-Flores.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.
  
Additionally, the Veteran was provided relevant VA examinations in November 2007, October 2009, September 2010, June 2011, and June 2014.  As these VA examiners considered the entire record (claims folder and VA treatment records), noted the history of the disability, addressed relevant evidence, and provided a rationale for their opinions, the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The adequacy of the examinations and resulting opinions have not been challenged by the Veteran or his representatives.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Procedural Posture and Effective Dates

The Veteran's headaches were first service-connected in a December 21, 2007 rating decision.  The grant of service connection with a noncompensable rating was effective June 9, 2007, the day after his discharge from service.  The Veteran did not file a notice of disagreement with respect to that rating decision or submit any new or additional evidence on the headache issue within one year of that decision.  It became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran did not file a claim seeking an increase in his disability rating for headaches until July 15, 2009.  However, liberally and sympathetically construing all submissions in writing from the Veteran, the RO determined in a September 2014 SSOC that a December 23, 2008, submission by the Veteran (requesting service connection for a right knee condition and attaching medical records) constituted a claim for an increased rating for headaches.  Based on that date, the RO granted an increase to 30 percent effective December 23, 2008.  (The Board notes that the Veteran also submitted a claim for an increased rating for hypertension on December 30, 2008.  That claim also did not reference headaches.)  While the Board will not disturb the assigned increased rating as of December 23, 2008, the Board finds that the date of receipt of a claim for increase is July 15, 2009.

In the September 2014 SSOC, the RO also granted a 50 percent disability rating for service-connected headaches effective July 15, 2009.  The RO erroneously indicated that date was the date of a VA examination.  It is not.  In fact, as noted above, that is the date of the increased rating claim.  As discussed further below, the initial VA examination with respect to headaches after that July 2009 claim was conducted in October 2009.  (There are several late July VA examinations, but not on the 15th and not specifically addressing headaches.)

Ordinarily, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective date may be the earliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability occurred if a complete claim or intent to file a claim is received within one (1) year from such date, otherwise the effective date is the date of claim.  38 C.F.R. § 3.400(o)(2).  Thus, with respect to the periods prior to July 15, 2009, the question is whether it was factually ascertainable that there was an increase in disability within one year of the Veteran's July 15, 2009, claim of entitlement to an increased rating for headaches.

IV.  Increased Rating: Headaches

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in this case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record with respect to the headache condition, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In assigning disability ratings, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Migraine headaches are evaluated under Diagnostic Code (DC) 8100 in the Schedule of Ratings for Neurological Conditions and Convulsive Disorders found in 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.124a, DC 8100 (2014).  Under DC 8100:

A 10 percent rating is warranted for migraines with characteristic prostrating attacks occurring averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  The highest, 50 percent schedular rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating", nor has the Court.  See Fenderson, 12 Vet. App. at 127 (quoting Diagnostic Code 8100 verbatim and holding evidence established headaches were "prostrating", but not specifically addressing what constitutes a prostrating attack).  A prominent medical dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary, 1554 (31st Edition 2007).

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. pain, nausea); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of headache symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

Of particular note, at his March 2011 DRO hearing, the Veteran testified that his headaches had increased in frequency and severity since his October 2009 VA examination.  He testified that he had a headache at the hearing.  The headaches occurred more than five times per week.  He testified that he would experience headaches that were prostrating such that he would lay down to sleep, but sometimes the headaches would still be present when he awoke.  He took two types of medication, a daily medication for prevention and another to alleviate the symptoms when a headache would occur.  He indicated that sound and light bothered him during headaches and that he would experience blurry vision.  He stated that he had prostrating headaches five times a week.

There is voluminous medical evidence regarding the symptoms of, severity of, and functional impairments associated with the Veteran's headaches.  Below, the Board has summarized the most pertinent medical evidence of record.

A November 2007 VA examiner diagnosed headaches with a 2002 date of onset.  The headaches occurred daily and lasted all day.  They started at the top of his head and radiated to the left side of the neck.  Eye pain and photosensitivity were associated with the headaches.  The headaches were moderate, sometimes severe (twice per month).  When severe, he would lay down to sleep for an hour and, upon waking, the headaches would sometimes be worse.  The headaches were progressively worse with only fair response to medications (zolmitriptan).

The medical treatment records from November 2007 to the next VA examination addressing headaches in October 2009 reflect continued headaches, sometimes severe, that were treated with both preventative medication (indomethacin) and medication for the less frequent, but severe headaches (sumatriptan).  See, e.g., March 2008 VA Mental Health Note ("Pt says he is having fewer headaches."); June 2008 VA Discharge Note (listing mediations); December 2007 VA Primary Care Note ("Posttraumatic migraine headaches transformed to chronic daily headaches."); September 2008 VA Primary Care Note (same); January 2009 VA Primary Care Note (same); August 2009 VA Primary Care Note (noting frequent headaches, possibly migraines that result in dizziness since May and "global [headaches] assoc[iated] with spinning"); October 2009 VA Neurology Note ("The headaches are described as holocephalic and are most daily...[with longest relief being] approximately 48 hours.  There is no alteration of vision or any other visual changes that would suggest migraine.  Rarely there is photophobia and rarely there is nausea.  There is no vomiting.").

A July 20, 2009 VA examination with respect to mental disorders other than PTSD notes history of headaches and describes them as occurring "every other day," lasting all day, and with pain rated "7-8".  The July 2009 VA examination in connection with his hypertension claim notes a history of headaches, but otherwise provides no details.

The Veteran underwent a VA examination with respect to his headaches in October 2009.  The Veteran described tension in his frontal lobes as well as surrounding his neck.  He described blurry vision during his headaches.  The headaches were getting progressively worse.  The Veteran had weekly headaches that were treated with continuous medication.  Less than half of the attacks were prostrating.  The examiner diagnosed tension headaches that had significant effects on his usual occupation, specifically increased absenteeism, decreased concentration, and poor social interactions.  The headaches had a mild effect on the Veteran's ability to participate in sports, recreation, exercise, and travel.

Medical records from October 2009 through September 2010 document continued complaints of daily headaches, often severe.  See, e.g., December 2009 VA Neurology Note ("reports having frequent global headaches which are accompanied by occasional nausea but not vomiting or photophobia....HA severity is slightly improved since on Depakote....Pt also c/o intermittent dizziness...HA's are relieved with Butalbital.").

At a September 2010 VA examination, the Veteran reported tension headaches four times per week since 2001.  He indicated that his headaches resulted in 5-6/10 pain and last all day.  The pain was described as throbbing in the front of his head.  He indicated the headaches were the same as he experienced in service and they did not prevent him from working.  He was able to perform his prior responsibilities of his Navy position with the same headache symptoms.

Subsequent treatment records, again, are consistent with the examinations and indicate frequent, throbbing headaches.  See, e.g., December 2010 VA Primary Care Note.

A June 2011 VA examination documented the Veteran's complaints of headaches at least three times per week.  The Veteran rated the pain as 8/10 and described it as throbbing in the temporal area and back of his head.  He would sometimes experience dizziness, a feeling of spinning, and nausea, but no vomiting or change in vision.  The Veteran could not estimate the duration of the headaches, but noted flare-ups can include pain, weakness, fatigue, or functional loss.  The Veteran indicated that he sometimes works through the headaches when at school, but would rest at home.  He was on Naprosyn to alleviate symptoms.  The examiner diagnosed tension headaches with frequent flareups causing mild functional impairment.  He noted that the Veteran attends school full-time and is able to perform all activities of daily living.

The VA neurology notes from this period indicate increasing  frequency of headaches.   On initial presentation to the neurology clinic in August 2013, he reported migraines about every other day, which is more frequent than previously - this increase in frequency occurred in 2013.  With the headaches, he has loss of appetite, nausea, no vomiting.  He reported photophobia.  He needs to lay down in a dark room.  Duration of headaches is usually all day.  Pain level can go up to 8/10 with throbbing pain.  He sees flashing white spots before and during headaches as well as blurred vision and dizziness.  See April 2014 VA Neurology Note; see also April 2014 Primary Care Secure Messaging ("I have to report that I am getting more headaches, more often than before.  I am taking my prescribed meds, but still getting headaches just about every day now.").

A more recent, June 2014 VA examination indicates tension headaches were first diagnosed in 2001 and migraine headaches were first diagnosed in 2008.  The examiner indicated that the Veteran was being treated with Topamax and sumatryptan, but that recently the migraine headaches were not adequately controlled such that he has frequent s which disable him for "almost [the] whole day."  His migraine headaches were described as the classic type with aura and starts with neck pain radiating to the entire head.  They often were "not quite alleviated."  The Veteran's pain was described as pulsating or throbbing head pain, pain on both sides of the head, and worsened by lack of sleep, anxiety, and bright light.  His headaches also were associated with nausea, sensitivity to light, changes in vision, burry vision, and scotoma.  The typical head pain lasted 1-2 days and affected both sides of the head.  He had prostrating migraine headaches more frequently than once per month.  He also had prostrating attacks of non-migraine headache pain more frequently than once a month.  The examiner indicated that the Veteran had anxiety, depression, and obstructive sleep apnea (which could cause daytime fatigue) that were related to the headache conditions.  The examiner described the functional impact of the headaches as including nausea, dizziness, and difficulty focusing.  Headaches were worsened by light and relieved by sleep in a dark room with abolishing medication, but the headaches still seemed to be worsening over time.  The examiner diagnosed tension headaches that progressed to "intractable" migraine headaches.

Subsequent medical treatment records indicate continued treatment for headaches.  See, e.g., October 2014 VA Neurology Note ("I am treating [the Veteran] for headaches that are consistent with migraine.  He reports that he had debilitating headaches on October 1-3, 2014, for which he was out of work....I expect that his migraines will improve with full compliance with our treatment plan over the next 3-6 months."); October 2014 VA Neurology Note ("With the headaches, he has loss of appetite, nausea, no vomiting.  [Positive for] photophobia, triggered by stress.  He needs to lay down in a dark room."; "he currently has a headache and had headaches about 3-4 days per week over the past few months.  He has had to leave work on some days because of feeling dizzy and unfocused (which occurs during headache)."); February 2016 VA Mental Health Note (noting, as do all such notes from 2016, the Veteran's migraines, but also noting significant impact of the Veteran's diagnosed depression on school (moderate), social functioning (moderate), and occupational functioning (severe)).

Analysis

For the period prior to December 23, 2008, it is not factually ascertainable based on all evidence of record that an increase in disability occurred that warranted a rating higher than the initial noncompensable rating assigned in the December 2007 rating decision.  38 C.F.R. § 3.400(o).  The medical records from that period generally indicate a continuation of the same or similar symptoms on which the initial rating was based.  Moreover, there are some indications that his symptoms improved, at least for portions of that period.  See, e.g., March 2008 VA Mental Health Note ("Pt says he is having fewer headaches.").  In any case, as will be discussed in more detail below, the first indication of a significant increase in symptomatology came in July 2009 and subsequent treatment records and VA examinations.

The evidence is against finding that the Veteran had prostrating headaches once every two months during this period.  Rather, it indicates frequent, but not prostrating, headaches similar to those he experienced when he was initially assigned a noncompensable rating.

Accordingly, the greater weight of the evidence is against the Veteran's claim of entitlement to a compensable rating prior to December 23, 2008, and the benefit of the doubt rule is not applicable.  Gilbert, 1 Vet.App. at 53-56; 38 C.F.R. § 3.400(o)(2).  The Veteran's claim for a compensable rating prior to December 23, 2008, is denied.

With respect to the period from December 23, 2008, to July 15, 2009, the RO granted a 30 percent disability rating based on evidence showing that the headaches were prostrating in nature occurring at least once a month.  The medical evidence during this period does not support the only available higher, schedular rating of 50 percent.  Such a rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Even as of October 2009, the medical evidence was equivocal as to whether the Veteran was experiencing migraine headaches, though the records do indicate daily headaches.  See October 2009 VA Examination (noting symptomatology did not suggest migraines).  During the period from December 2008 through July 2009, neither the treating physicians nor the Veteran described the daily headaches in a way that suggests to the Board "very frequent completely prostrating" headaches, rather than daily headaches that were only occasionally prostrating (if prostrating at all).  

In addition, this finding is based, in part, on the July 2009 VA examination (daily headaches of "7-8" pain), October 2009 VA examination (less than half of his once weekly headaches were prostrating), the September 2010 VA examination (indicating frequent, but not prostrating, headaches that did not significantly impact employment), and his testimony at the March 2011 DRO hearing in which he indicated that he did have frequent prostrating headaches that significantly impacted his employment (e.g. absenteeism) and these symptoms represented a significant increase in symptomatology since the October 2009 VA examination.  These pieces of evidence indicate painful, but generally not prostrating headaches, that began worsening sometime near or after July 2009.  The records do not suggest frequent, completely prostrating headaches and/or prolonged attacks productive of severe economic inadaptability.

The symptoms and functional impairments associated with the Veteran's headaches from December 23, 2008, to July 15, 2009 more closely approximate the criteria for, at most, a 30 percent rating.  While the evidence is in relative equipoise regarding whether there were migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, the Board must give the Veteran the benefit of any doubt.  The greater weight of the evidence, however, is against finding that the Veteran's symptoms and functional impairments more closely approximate the criteria for a 50 percent rating.

The greater weight of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent disabling from December 23, 2008, to July 15, 2009.  The benefit of the doubt rule is not applicable.  Gilbert, 1 Vet.App. at 53-56.  The Veteran's claim for a rating in excess of 30 percent disabling from December 23, 2008, to July 15, 2009, is denied.

Finally, the Veteran has been awarded the highest available schedular rating (50 percent) for the period beginning July 15, 2009.  Giving the Veteran the benefit of the doubt, the Board finds the evidence from the July 20, 2009 VA examination, the October 2009 VA examination, and treatment records from that period support the award of the 50 percent rating.  Although the Board finds that the Veteran's symptoms did not meet the 50 percent rating criteria during that entire period, the evidence is at least in equipoise regarding whether his symptoms more closely approximated the 50 percent criteria rather than the 30 percent criteria beginning July 15, 2009.

Diagnostic Code 8100 is directly applicable to migraine headaches, the condition with which the Veteran was diagnosed during this period.  There are no other diagnostic codes that are better suited to rating his symptoms and functional impairments.  The Veteran has not identified any such diagnostic codes, so the Board presumes his request is for an extraschedular rating of his headaches.  Entitlement to an extraschedular rating will be discussed in more detail below.

For completeness, the Board finds that (for any period under consideration) rating the Veteran's headaches under another diagnostic code in addition to DC 8100 would involve impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  Symptoms such as anxiety, depression, and sleep impairments, which records indicate are associated in some way with his headaches (either causing or resulting from the condition) have been considered in rating the Veteran's other service-connected disabilities, particularly major depressive disorder (previously mood disorder) and obstructive sleep apnea.  Similarly, the functional impairments associated with the headaches also have been considered in rating the other service-connected impairments.  For example, the rating for his acquired psychiatric disability specifically contemplates impairments in social and occupational functioning.

The greater weight of the evidence is against the Veteran's claim of entitlement to a schedular rating in excess of 50 percent disabling at any point on or after July 15, 2009.  The benefit of the doubt rule is not applicable.  Gilbert, 1 Vet.App. at 53-56.  The Veteran's claim for a rating in excess of 50 percent disabling after July 15, 2009, is denied.

In summary, the Veteran's claim for increased schedular ratings for his service-connected headache disability is denied in whole.

V.  Extra-Schedular Consideration

The Veteran's service-connected disabilities have a combined rating of 80 percent from August 1, 2008, 90 percent from June 8, 2009, 100 percent from July 15, 2009, 90 percent from September 1, 2012, and 100 percent from January 22, 2014.  The service-connected disabilities include major depressive disorder (rated from 30 to 70 percent in various stages during this appeal), obstructive sleep apnea (50 percent), headaches (noncompensable to 50 percent during the appeal period), left and right shoulders (each 10 percent, then each 20 percent from September 2011), hemorrhoids (20 percent from January 22, 2014), tinnitus (10 percent), scar on right elbow and wrist (10 percent), ganglion cyst (10 percent from April 4, 2013), and (all with noncompensable ratings) hypertension, scar left elbow, and bilateral shins splints.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for each disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The medical evidence of record, including the opinions of VA examiners, address the symptoms expressly contemplated by the schedular criteria (e.g., prostrating migraines, prolonged attacks productive of severe economic inadaptability).  The Veteran complained of symptoms and functional limitations, including painful headaches, prostrating migraines, interference with employment, as noted above.  These symptoms and their associated functional impacts were all considered in assigning the staged, schedular ratings under DC 8100.  The Board has considered all of the Veteran's symptoms and functional limitations in assigning a schedular evaluation.

The Veteran had a noncompensable rating for headaches prior to December 23, 2008, but, as discussed above, the evidence did not indicate prostrating headaches and his symptoms and functional impairments (e.g. sleeplessness, difficulty concentrating) were considered in assigning his ratings for a mental health disorder and obstructive sleep apnea.  From December 23, 2008 to July 15, 2009, the evidence did not establish symptoms or impairments that met, much less exceeded, the criteria for the highest schedular rating.  Moreover, the criteria for the assigned 30 percent schedular rating during that period reasonably describe the Veteran's disability level and symptomatology (e.g. prostrating migraines once a month).

With respect to the period after July 15, 2009, the Board assigned a 50 percent rating for that condition.  No higher schedular ratings were available.  The Board assigned the 50 percent rating despite the Veteran only more closely approximating that rating after giving the appellant the benefit of every doubt, including that created by the complex interaction of the migraines and the Veteran's service-connected sleep apnea and depressive disorder.  In short, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology that was due to his service-connected migraine headaches.

The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed.Cir. 2014).  In making this finding, the Board notes that it has given the appellant the benefit of every doubt, including assigning the highest available schedular rating for migraine headaches effective the date of his claim for an increased rating for headaches.  Many of the symptoms and impairments of his headaches, acquired psychiatric disability, and obstructive sleep apnea are overlapping, rather than exacerbating.  In other words, the combined rating resulting from the assigned schedular ratings of his service-connected disabilities adequately compensates for the collective and combined effect of those disabilities.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for service-connected migraine headaches is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

The Board also notes that, while entitlement to a total disability rating based on individual unemployment (TDIU) is "part and parcel" of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).   Here, a TDIU claim was adjudicated during the pendency of this matter.  See December 2009 Claim of Entitlement to TDIU; September 2010 Rating Decision.  The Veteran did not appeal that decision.  Additionally, the subsequent treatment records indicate that the Veteran has been employed (or attending school full-time) for the remainder of the appeal period.  See, e.g., October 2014 VA Neurology Note ("He reports that he had debilitating headaches on October 1-3, 2014, for which he was out of work."); May 2016 VA Examination (noting Veteran currently works full-time and attends school part-time).  A new claim of entitlement to TDIU has not been raised by the record subsequent to the September 2010 denial.


ORDER

Entitlement to a compensable rating for service-connected headaches prior to December 23, 2008, is denied.

Entitlement to a rating in excess of 30 percent for service-connected headaches from December 23, 2008 to July 15, 2009, is denied.

Entitlement to a rating in excess of 50 percent for service-connected headaches after July 15, 2009, is denied.

Entitlement to referral for consideration of an extraschedular rating for headaches is denied.


REMAND

The Veteran's claim of entitlement to service connection for residuals of fractured right wrist must be remanded.

In his July 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing by videoconference.  He has not had a Board hearing yet, so the matter must be remanded for the scheduling of a hearing.  The Board recognizes that the RO may be aware of this, but, because the issue was perfected, the Board has jurisdiction over the matter and must address the outstanding issue.

Accordingly, the case is REMANDED for the following action:

Schedule a Board hearing for the Veteran to be held at the RO via videoconference.  The hearing should be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


